


EXHIBIT 10.1




DISTRIBUTION AGREEMENT




THIS DISTRIBUTION AGREEMENT (this "Agreement") is made as of November 28, 2016
(the "Effective Date"), by and between SWEEGEN, INC., a Nevada corporation with
a place of business at 30321 Esperanza Avenue, Rancho Santa Margarita, CA 92688
("SweeGen") (inclusive of its affiliate(s) designated to perform this Agreement
who agree to be bound by this Agreement, "SweeGen") and INGREDION INCORPORATED,
a Delaware corporation with a place of business at 5 Westbrook Corporate Center,
Westchester, IL 60154 (together with its applicable global affiliates
"Ingredion").




BACKGROUND




WHEREAS, SweeGen is the owner of the products listed on Exhibit B attached
hereto (as such may be amended from time to time upon mutual agreement of the
parties, “the Products”) and desires to permit Ingredion to market, promote,
distribute and sell the Products in a manner so as to maximize the sales and
profits of the parties with regard to the Products; and




WHEREAS, Ingredion has an experienced sales, distribution and marketing
organization, and desires to market, promote, distribute and sell Products in
the Territory on the terms and conditions herein.




AGREEMENT




In consideration of the foregoing and the agreements set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.

Appointment of Ingredion as SweeGen's Exclusive Distributor Outside of People’s
Republic of China and except for House Accounts. Except as set forth in Sections
1(a) 1(b), and 1(c), SweeGen hereby appoints Ingredion and its affiliates as
SweeGen's exclusive distributor of the Products globally (excluding the People’s
Republic of China ("the PRC") but including Hong Kong and Macau) (the "Exclusive
Territory") for the sale of the Products in all applications and channels other
than to the House Accounts including without limitation to those listed on
Exhibit A (the "Field") on the terms and conditions set forth in this Agreement.
Ingredion and its affiliates agree that they will do nothing to cause or
encourage the House Accounts to purchase Products from any person or entity
other than SweeGen without SweeGen's express written permission. Ingredion and
its affiliates also agree to promptly direct to SweeGen, all communication
Ingredion receives from House Accounts regarding Products pricing, quantity,
availability and other terms related to SweeGen’s Product supply to House
Accounts. For the avoidance of doubt, Ingredion has no obligation to direct to
SweeGen House Account regular communications during the course of ordinary
business with Ingredion regarding Ingredion’s engaged servicing of such House
Accounts. SweeGen retains the right to sell Products for use in dietary
supplements via Phyto Tech Corp. SweeGen represents and warrants that as of
December 1, 2016 it will have full right and authority to grant these rights,
and agrees to provide to Ingredion a copy of the license agreement signed
between SweeGen and its affiliate Conagen Inc. (“the Conagen License”) within
thirty (30) days of the execution of this Agreement, provided, that any
confidential information in the Conagen License irrelevant to the appointment so
granted by SweeGen to Ingredion under this Agreement may be redacted, and
Ingredion agrees to maintain the Conagen License as confidential information
pursuant to Section 14.




Ingredion hereby accepts such appointment, and agrees to be bound by the terms
and conditions set forth in this Agreement. Notwithstanding any other provision
of this Agreement to the contrary, the obligations and responsibilities of each
Ingredion company shall be several and not joint, and each Ingredion company
shall only be responsible for its actions pursuant to this Agreement. In
addition, Ingredion commits, during the term of this Agreement, not to sell,
market or distribute any other stevia based products, unless these products are
manufactured by Ingredion or its affiliates.




(a)

Non-Exclusive Territory: The PRC. SweeGen hereby appoints Ingredion's Chinese
affiliate, Ingredion China Limited, as a non-exclusive distributor of the
Products in the PRC on the terms and conditions set forth in this Agreement.
Ingredion China Limited hereby accepts such appointment, and agrees to be bound
by the terms and conditions set forth in this Agreement.




In the PRC, SweeGen may sell (i) directly to customers and (ii) may also sell to
one other company organized and based in the PRC, or any successor or assignee
thereof, as its sole non-Ingredion distributor in the PRC but shall not directly
or indirectly make any sales to any third party (other than Ingredion or
Ingredion China Limited) which SweeGen knows or has reason to believe intends to
resell or otherwise distribute the Products outside of the PRC. SweeGen shall
make such sales under its own trademark(s). Sales of Products to House Accounts
in the PRC shall be considered for the purposes of establishing a Transfer
Price.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




--------------------------------------------------------------------------------




(b)

House Accounts. During the term of this Agreement SweeGen may sell Products
directly to those House Accounts including without limitation, those designated
on Exhibit A, but it agrees that it shall not do anything to develop Ingredion
customers of Products as House Accounts, unless Ingredion does not pursue
commercially reasonable and customary efforts in developing business at such
accounts or fails to perform such obligations specified in Section 2 (g).
SweeGen will not grant exclusivity to any House Account for any application or
segment for Products [**redacted] and (ii) potentially to other equity investors
in SweeGen with the first right to market for one (1) year in their respective
fields from first sale, in no case past the end of 2017. SweeGen agrees to in
good faith shall contemporaneously disclose to Ingredion its communications and
exclusivity commitments with such investors.




(i)

Of the House Accounts, SweeGen represents and warrants that [**redacted] as
referenced in subsection (b) will be [**redacted].

 

(ii)

Until December 31, 2018, it is understood by the Parties that an equity investor
into SweeGen shall have the right, but not the obligation, to become a House
Account of SweeGen, the servicing of which shall be subject to Section 5(b)
below. As from January 1, 2019, no other equity investor may become a House
Account as long as Ingredion has fulfilled its obligations with respect to the
Minimum Binding Commitment. An equity investor is defined herein as a party that
has invested not less than two million U.S. dollars ($2 million) in SweeGen (an
“Equity Investor”). For the avoidance of doubt, there can be more than one
Equity Investor to become House Accounts as long as other conditions in this
section are fulfilled.




(c)

Ingredion will have non-exclusive rights to sell the Product for use in dietary
supplements and pharmaceutical applications.




(d)

Exclusivity. The foregoing exclusivity to Ingredion and the House Accounts shall
be with respect to SweeGen itself, any affiliates of SweeGen and any third
parties shall not directly or indirectly market, promote, distribute and sell
the Products or aid its affiliates or any third parties in violation or
deviation of Sections 1(a),1(b) and 1(c). Reciprocally, Ingredion agrees that
during the Term it shall not represent any “stevia based” product produced
unless such products are manufactured by Ingredion or an affiliate of Ingredion.




(e)

Right of First Refusal on Additional Products. Ingredion shall have first right
of offer to distribute, for food applications only, any new sweeteners
(including, without limitation, improvements to existing Product(s)) as may be
developed by or made available to SweeGen during the term of this Agreement.
SweeGen shall notify Ingredion upon the development of any new such sweeteners,
following which Ingredion and SweeGen has 6 months to conclude a distribution
agreement similar to this Agreement. Such distribution agreement should also
respect and allow SweeGen equity investors’ right to first market for 18 months.
(six months to consider and then first right to market for 1 year in their
respective fields from first sale).




(f)

Trademarks.




(i)

Products will be branded with SweeGen’s chosen brand and packaging for the
Product concerned, include appropriate reference to SweeGen ownership of the
trademarks, and may also be co-branded with Ingredion’s Company name and brand
logo on the packaging, subject to SweeGen’s prior approval which will not
unreasonably be withheld.




(ii)

During the term of this Agreement, SweeGen grants Ingredion a license to use the
Trademarks (as hereinafter defined) for the purpose of promoting, marketing,
distributing, selling and using Products in the Territory. Upon termination of
this Agreement, the license granted in this Section 1(e) shall continue in
effect until the Continuation Sale period expires. Ingredion shall not (i) use
the Trademarks associated with Product on any product not purchased from
SweeGen. For purposes of this Section 1(f), “Trademarks” means the trade names,
trademarks, designs, graphics, logos and other commercial symbols which SweeGen
designates or is proprietary to SweeGen in respect of a Product concerned.




(iii)

Neither party has the right to use the other’s name or Trademarks in any
communications other than those mutually agreed to in writing





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-2-




--------------------------------------------------------------------------------




2.

Ingredion's Duties. Ingredion shall use commercially reasonable efforts to
market, promote, distribute and sell the Products subject to the terms and
conditions so provided in this Agreement. Ingredion shall at all times during
the term of this Agreement:




(a)

maintain a competent and trained sales, marketing, technical service and
distribution staff to meet Ingredion's obligations under this Agreement;




(b)

take commercially reasonable precautions and actions to ensure that the Products
are supplied to Ingredion's customers in good condition, consistent with
customary industry standards and practices;




(c)

comply with all federal, state and/or local laws, codes, ordinances,
regulations, standards, rules, requirements or orders (collectively, "Laws")
applicable to Ingredion's business and its activities pursuant to this
Agreement;




(d)

lead and be responsible for (for which SweeGen must assist and support )
pursuant to Section 17 , handling of regulatory approvals and compliance for the
purpose of lawful offering and sale of the Products in the Exclusive Territory,
including, without limitation, registration, foreign (ex the PRC) labeling and
import related filings, declarations and updates as mandated to the laws and
regulations of the country concerned; provided that SweeGen provides reasonable
assistance in connection therewith




(e)

to the best of its knowledge be responsible to advise SweeGen of regulatory
requirements associated with manufacturing and composition of Products to be
complied with in countries in the Territory in order to sell the Products in
such countries so that the Products will not be adulterated or misbranded within
the meaning of any applicable law in the Territory, including but not limited to
the United States Federal Food, Drug and Cosmetic Act; and




(f)

communicate Ingredion's Forecast (as described in Section 6(a)) for the Products
to SweeGen in accordance with the provisions of Section 6(a).




(g)

comply with the following customary industry standards for servicing the
Ingredion Served House Accounts (as hereinafter defined) that is at least as
good (in terms of time of response, degree of care, quality of effort and
escalation procedures) as the customer service available to Ingredion’s own
products and customers: (i) work with SweeGen to maintain adequate inventory of
Product to meet demands of Products; (ii) endeavor to deliver Products on a
timely basis in accordance with the delivery time a SweeGen accepted purchase
order for an Ingredion Serviced House Account (an “Accepted HA Purchase Order”)
so specifies ; (iii) ensuring Products are stored under appropriate conditions;
(iv) deliver Products using clean containers using reputable transportation
means and companies (if applicable); and (v) respond promptly to and
appropriately to address and remedy any complaint from SweeGen or an Ingredion
Serviced House Account regarding Ingredion’s servicing of such House Account




In addition, Ingredion shall promptly notify SweeGen of any of the following
events or occurrences, or any facts or circumstances reasonably likely to give
rise to any of the following events or occurrences: (i) any complaints or
problems with respect to the Products (whether from Ingredion's customers or
otherwise), (ii) any change in Ingredion's insurance coverage or the
[**redacted] License; or (iii) any failure by Ingredion or, to the best of
Ingredion's knowledge, its subcontractors or common carriers to comply with any
applicable Laws.




3.

SweeGen's Duties. SweeGen hereby agrees to:




(a)

maintain a competent and trained staff to meet SweeGen's obligations under this
Agreement;




(b)

use commercially reasonable efforts to maintain a sufficient inventory of the
Products (as mutually agreed upon from time to time by the parties based on the
binding position of a forecast as provided in Section 6(a) below) in order to
permit SweeGen to fill Ingredion's orders for the Products submitted pursuant to
this Agreement;




(c)

maintain an ongoing minimum inventory level of Products for sale to House
Accounts for storage at Ingredion facilities, and shall work together with
Ingredion based on SweeGen’s House Account demand forecast in order to ensure at
all times that Ingredion is supplied with sufficient Product in order to
maintain such minimum inventory levels associated with supplying Ingredion
Serviced House Accounts.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-3-




--------------------------------------------------------------------------------




(d)

comply with all Laws applicable to SweeGen's business and its activities
pursuant to this Agreement;




(e)

be primarily responsible for handling regulatory approvals compliance for the
purpose of lawful offering and sale of the Products in the PRC, including
without limitation, registration, labeling and import related filings,
declarations and updates as mandated to the laws and regulations of the PRC,
provided that Ingredion provides reasonable assistance in connection there with;




(f)

use commercially reasonable efforts to support Ingredion with respect to its
activities pursuant to this Agreement, including, without limitation, by
providing (i) technical assistance, (ii) quality assurance information and any
information or assistance reasonably required by Ingredion's customers in
connection with their commercially reasonable and customary quality assurance
audits, (iii) commercially reasonable assistance as requested by Ingredion in
connection with Ingredion's marketing, advertising, promotion and sale of the
Products and (iv) commercially reasonable assistance as requested by Ingredion
in order to investigate and establish a corrective action plan for any complaint
received from Ingredion or Ingredion's customers;




(g)

provide Ingredion with customer service that is at least as good (in terms of
time of response, quality of effort and escalation procedures) as the customer
service available to SweeGen's other customers, including House Accounts.




(h)

be diligently assisting Ingredion pursuant to Section 17 for obtaining and
maintaining regulatory approvals for the purpose of lawful offering and sale of
the Products in the Exclusive Territory, including, without limitation,
registration, foreign (ex the PRC) labeling and import related filings,
declarations, providing required information about the materials and processes
used to manufacture the Products, and updates as mandated to the laws and
regulations of the country concerned; and




(i)

be responsible based on Ingredion’s advice pursuant to Section 2 (e) for
compliance with regulatory requirements associated with manufacturing and
composition of Products in countries in the Territory in order to sell the
Products in such countries so that the Products will not be adulterated or
misbranded within the meaning of any applicable law in the Territory, including
but not limited to the United States Federal Food, Drug and Cosmetic Act;




In addition, SweeGen shall promptly notify Ingredion of any of the following
events or occurrences, or any facts or circumstances reasonably likely to give
rise to any of the following events or occurrences: (i) any delay with respect
to any delivery of the Products or any issues relating to the general
availability of the Products; (ii) any defects or quality problems relating to
the Products; (iii) any change in SweeGen's insurance coverage; (iv) any change
in the process or materials used to manufacture the Products that would have
cause to change the regulatory status of the Products, or (v) any failure by
SweeGen or, to the best of SweeGen's knowledge, its subcontractors or common
carriers to comply with any applicable Laws.




4.

Compliance.




(a)

It is the parties' intent that the distribution relationship set forth in this
Agreement (the "Purpose of this Agreement") shall be conducted in compliance
with all applicable antitrust or fair competition Laws. No party will disclose
to the other any information in connection with this Agreement not directly
relevant to the Purpose of this Agreement. In no event shall the parties
exchange any information in connection with this Agreement regarding competitive
product pricing, customers, markets, facility capacity or operations, future
business strategies, or any other information not directly relevant to the
Purpose of this Agreement.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-4-




--------------------------------------------------------------------------------




(b)

Each party agrees and covenants that it shall act in a responsible and ethical
manner in connection with its activities pursuant to this Agreement. Each party
agrees and covenants that it will conduct its business related to this Agreement
in compliance with all applicable Laws, including all applicable
anticorruption-related Laws. Each party agrees and covenants that neither it nor
any of its employees, officers, directors, owners, affiliates, business partners
or agents will offer, pay, promise to pay, or authorize the payment of any money
or giving of anything of value, directly or indirectly through a third party, to
any Government Official, representative of a commercial entity, or any person
acting on behalf of any the foregoing in order to influence any act, decision or
failure to act by a Government Official or representative of a commercial entity
in his or her official capacity; to induce a Government Official or
representative of a commercial entity to do or omit to do something in violation
of that person's lawful duties or to cause such person to use their influence to
affect or influence an act or decision of the Government or commercial entity;
or to secure any improper advantage in connection with the business under this
Agreement. Each party shall be liable for any such payment or offer of payment
made by its employees, officers, directors, owners, affiliates, business
partners or agents (other than SweeGen shall not be responsible for Ingredion
and vice versa). Each party also represents, warrants, and agrees that unless
disclosed in writing to the other party, neither it nor any of its officers,
directors, employees, owners or affiliates is a Government Official, an
immediate family member of a Government Official or is owned or controlled by a
Government Official. "Government Official" means an employee or official of any
Government or Government Entity, as defined below, and any candidate for public
office. "Government" or "Government Entity" means any agency, instrumentality,
subdivision or other body of any federal, regional, or municipal government, any
commercial or similar entities that the government controls or owns, including
any state-owned and state-operated companies or enterprises, any international
organizations such as the United Nations or the World Bank, and any political
party.




(c)

In addition, each party agrees and covenants to keep complete and accurate
records of all transactions and expenses related to its business related to this
Agreement, which must set forth in reasonable detail the true purpose of each
transaction.




5.

Pricing and House Accounts.




(a)

Transfer price to Ingredion: [**redacted] (“Transfer Price”). The Transfer Price
will be subject to mutually agreed adjustment every 6 months on an annual
calendar year basis during the Term, or more frequently upon unanimous written
agreement of the parties.




(i)

[**redacted] SweeGen’s sale of Products to Ingredion under this Agreement in
connection with Ingredion’s distributorship will follow [**redacted], with
Ingredion to pay freight costs.




(ii)

Customs duties: [**redacted].




(iii)

Any variance to the above shall be subject to the parties’ case by case good
faith discussion and agreement in writing.




(iv)

The [**redacted] royalties: Ingredion represents and warranties that Ingredion
is a licensee under that certain license agreement entered into with
[**redacted] as of August 8, 2016 (“the [**redacted] License”), and represents
the truthfulness of the August 11, 2016 PPT Ingredient provided to SweeGen
regarding key terms of the [**redacted] License to Ingredion and separately the
complete a list of [**redacted] patents licensed to Ingredion and now also hence
sub-licensed to SweeGen per the current Agreement. Ingredion is obliged under
the [**redacted] License to pay [**redacted] a 2% royalty on its Net Sales of
all Products sold by Ingredion, in addition to another 2% royalty on SweeGen’s
Net Sales of Products to House Accounts (“the [**redacted] Royalty”).
Notwithstanding the foregoing, under the [**redacted] License the [**redacted]
Royalty shall not exceed the amount of one million dollars per each individual
calendar year. Ingredion and SweeGen agree that Ingredion will pay the
[**redacted] Royalty, and then Ingredion will bill back SweeGen for the
[**redacted] Royalty paid by Ingredion, and SweeGen will reimburse Ingredion for
such [**redacted] Royalty within forty-five (45) days of SweeGen’s receipt of
Ingredion’s such bill to SweeGen.




(v)

All pricing shall be in U.S. dollars and all non-dollar denominated costs or
revenues shall be converted to U.S. dollars as follows: at the conversion rate
from non-dollar as published in the eastern edit of The Wall Street Journal
published on the date of Purchase Order (either an Accepted HA Purchase Order or
an Accepted Ingredion Purchase Order) concerned.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-5-




--------------------------------------------------------------------------------




(b)

Fees and Servicing of House Accounts. SweeGen is to pay Ingredion a Service Fee
for House Accounts serviced by Ingredion (“Ingredion Serviced House Accounts”):
Service Fee will be calculated as [**redacted]. SweeGen will pay Ingredion the
Service Fee for Ingredion Serviced House Accounts within forty-five (45) days
from the date of Ingredion’s invoice.




(i)

Ingredion will distribute Product to the Ingredion Serviced House Accounts, pay
all distribution costs, Customs duties (if necessary for Ingredion to pay per
requests from SweeGen or the Ingredion Serviced House Account concerned
[**redacted], maintain and manage necessary inventory, service such accounts
[eg. sampling and technical support] in accordance with all business conditions
negotiated directly between SweeGen and Ingredion Serviced House Accounts.
SweeGen will advise Ingredion of such business conditions.




(ii)

Ingredion’s Service Fee is predicated upon normal freight practices, e.g. sea
and land freight. In the event that air freight or other extraordinary measures
is required to meet Ingredion Serviced House Account supply requirements due to
SweeGen’s fault or Ingredion Serviced House Account request, SweeGen will
reimburse Ingredion for the additional costs associated. If the reason for air
freight is due to Ingredion’s fault such as failure of Ingredion’s
transportation provider to timely deliver Products, Ingredion will bear
responsibility for the costs associated with such extraordinary measures.




(iii)

For each House Account, Ingredion’s servicing shall be contingent upon such
House Account customer’s upfront agreement with SweeGen that such House Account
is willing to be an Ingredion Serviced House Account (as opposed to being
serviced by such House Account’s own channels and network), and such servicing
shall begin once the House Account and SweeGen have entered into a commercial
supply agreement for the Product, inclusive of Ingredion being designated as the
servicing entity. SweeGen shall, specify to House Accounts that SweeGen has no
intent to service any House Account itself and Ingredion is SweeGen’s designated
servicing provider for House Accounts, and make good faith efforts to obtain
House Account’s agreement to be an Ingredion Serviced House Account. If such
House Account still opts to be supplied by its own channels and network, SweeGen
may directly sell/provide Products to such House Account.




For the avoidance of doubt, SweeGen may directly sell/provide to House Accounts
Product samples for qualification, trials and testing purposes.




(c)

Other Provisions. All pricing will be calculated in United States Dollars.
Ingredion shall be responsible for any and all taxes arising in connection with
the purchase of Products from SweeGen, except for any taxes imposed upon the
income of SweeGen. All Products shall be packaged by SweeGen in suitable
containers to permit safe handling and transportation. No separate charge shall
be made by SweeGen for packaging unless agreed in advance by each of the
parties.




(d)

Audits. Subject to antitrust laws, if desired by either party, an independent,
third party accounting firm mutually agreed upon by the parties (the "Auditor")
shall be permitted to have reasonable access to the other party’s accounts
solely and strictly for the purpose of determining if the [**redacted] Royalty,
[**redacted] and transfer prices have been accurately accounted for. The party
requesting the audit will be responsible for paying the associated audit fees.
However, in the event that the audit shows a discrepancy of >5% from what has
been previously reported, then the party being audited will be responsible for
paying the audit fees. In both instances, the appropriate party will be
reimbursed for and differences between the reported and audited results. The
Auditor shall disclose only those results of an audit as is strictly necessary
to verify a party’s calculations, e.g in the case of an audit of SweeGen, only
the correctness of its Transfer Price calculation will be communicated to
Ingredion, and likewise in the case of an audit of Ingredion, only the
correctness of Ingredion’s calculation and payment of [**redacted] Royalty
[**redacted].




(e)

Ingredion's Pricing to its Customers. Ingredion shall be solely responsible for
setting prices to its customers. SweeGen may, from time to time, inform
Ingredion of suggested resale prices to Ingredion’s customers.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-6-




--------------------------------------------------------------------------------




(f)

Invoices. SweeGen is to invoice all House Accounts directly (“House Accounts
Invoices”). In comparison SweeGen will also invoice Ingredion for non-House
Accounts (“Non-House Account Invoices”). Each Non-House Account Invoice and
shipping documents for the Products must set forth in reasonable detail the
amounts payable by Ingredion under this Agreement and contain the following
information, as applicable: a reference to this Agreement; Accepted Ingredion
Purchase Order number; SweeGen's name; SweeGen's identification number; carrier
name; ship-to address; weight of shipment; quantity of Products shipped; number
of cartons or containers in shipment; bill of lading number; country of origin
and any other information necessary for identification and control of the
Products. Ingredion reserves the right to return and withhold payment for any
Non-House Account Invoices or related documents that are inaccurate or
incorrectly submitted to Ingredion, and shall promptly notify SweeGen in writing
of same.




(g)

Invoice Disputes. Each party shall notify the other party of any dispute
regarding a Non-House Account Invoice within fifteen (15) business days from
receipt of such invoice. The parties shall seek to resolve all such disputes
expeditiously and in good faith. Notwithstanding anything to the contrary, each
party shall continue performing its obligations under this Agreement during any
such dispute.




(h)

Payment Terms. Payment terms will be net forty-five (45) days of Ingredion’s
receipt of Non-House Account Invoices from SweeGen.




(i)

Net Sales. "Net Sales" is defined as a party’s gross sales of Products less
shipping and any applicable taxes and less any other costs relating to
transportation of the Products to their destination (e.g., Customs duties,
charges, etc.) and less any returns and discounts and/or rebates to customers.




6.

Quantity/Delivery for Accepted Ingredion Purchase Orders.




(a)

During the term of this Agreement, Ingredion will provide SweeGen with a
quarterly forecast for its requirements for the Products (each, a "Forecast").
The Forecast will break down volume requirements on a monthly basis over the
twelve (12) month period covered by the Forecast. The first three (3) months of
each Forecast will represent Ingredion's firm, binding purchase commitment for
the Products. The remaining nine (9) months (i.e., months four through twelve)
covered under a Forecast shall be for information purposes only to allow SweeGen
to develop their supply plan.




(b)

For the 1st year of the Term, no volume forecast will be required (in order to
permit market development).




(c)

For the 2nd year of the Term, the parties will set a non-binding volume
commitment.




(d)

From the 3rd year of the Term, an annual forecast with reasonable binding
minimum annual volume commitment (the “Minimum Binding Commitment”) is to be
agreed between the parties in good faith. In setting such Minimum Binding
Commitments, the parties shall take into account timing of projected regulatory
approvals, the then current Transfer Price, food and beverage sweeteners market
growth trends, and historical sales trends of the Products,




(e)

If Ingredion fails to purchase the Minimum Binding Commitment during a calendar
year during the Term, it shall have the ability to make up any shortfall of
volume during a 6-month cure period. If at the end of such 6-month cure period
Ingredion has not cured the shortfall, then SweeGen will have thirty (30) days
to elect to terminate the exclusivity and Ingredion’s right of first refusal on
additional products (relevant to Section 1(d) and Section 1(e) of this
Agreement) hereunder without Termination Compensation to Ingredion, and convert
Ingredion’s distribution to non-exclusive (with no other changes to the parties’
obligations hereunder).




(f)

Forecasts. Any Product quantities cited in or pursuant to this Agreement, except
for quantities cited in the binding portion of a Forecast (i.e., the first three
(3) months), are preliminary and non-binding only. Except as set forth in the
binding portion of a Forecast, Ingredion makes no representation or warranty as
to the quantity of Products that it will purchase pursuant to this Agreement
(except for the Minimum Binding Commitments).




(g)

Process for Ordering Product. This Agreement shall be implemented by Ingredion's
issuance and SweeGen’s acceptance of individual purchase orders from Ingredion
(each, an "Accepted Ingredion Purchase Order") specifying the quantity, desired
date for delivery, and shipping instructions for the Products. No provision of
any Accepted Ingredion Purchase Order shall alter or add to any of the terms of
this Agreement, unless each party expressly consents to such additional or
replacement terms or conditions in writing.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-7-




--------------------------------------------------------------------------------




(h)

Delivery. The Products shall be delivered on the dates agreed between the
Parties and indicated in the applicable Accepted Ingredion Purchase Order. All
deliveries shall be accompanied by a certificate of analysis in form and
substance reasonably acceptable to Ingredion. If SweeGen anticipates that it
will not be able to deliver all or a portion of the Products on the date(s)
indicated in the applicable Accepted Ingredion Purchase Order, SweeGen shall
immediately notify Ingredion of the anticipated delay in delivery and the
anticipated actual delivery date. Subject to Section 15, in the event of any
disruption of production of the Products, SweeGen shall use commercially
reasonable efforts to supply Products to Ingredion on a pro rata share of the
available supply of Products based upon SweeGen’s then existing written
contracts, including without limitation, Ingredion. The parties shall work
together in good faith to resolve any issues relating to delivery of the
Products. Ingredion reserves the right to reject, refuse acceptance and revoke
acceptance of any Products provided by SweeGen that are not in accordance with
terms of this Agreement. If SweeGen is unable or fails to meet the delivery
date(s) set forth in an Accepted Ingredion Purchase Order, then SweeGen shall
bear any and all costs reasonably incurred by Ingredion arising from or related
to such failure to deliver the Products, including, but not limited to, cover
damages, expedited and/or incremental delivery or shipping costs associated with
addressing the delivery failure. SweeGen shall, at Ingredion’s discretion,
directly pay the reasonable or actual cost for the expedited and/or incremental
delivery or shipping costs.




(i)

Title and Risk of Loss. Ingredion’s Purchase Orders to SweeGen shall follow
[**redacted]. Except for SweeGen’s sales to House Accounts, title to and risk of
loss for the Products shall transfer to Ingredion upon delivery to Ingredion at
the point of tender. For the avoidance of doubt, Ingredion will not take title
to Products SweeGen sells to House Accounts.




(j)

Inspection. Ingredion shall have fifteen (15) days after receipt to inspect the
Products for sale to non House Accounts, irrespective of any prior payment.
Ingredion reserves the right to reject, refuse and revoke acceptance of any
Products provided by SweeGen that are not in accordance with terms of this
Agreement. Ingredion shall provide written notice to SweeGen of such rejection,
refusal or revocation at least fifteen (15) days following receipt of such
Products or Ingredion shall be deemed to have waived its rights under this
Section 6(j). In the event that any non-conforming Products are rejected by
Ingredion in accordance with the terms hereof, in addition to a possible
indemnification claim by Ingredion, SweeGen shall promptly replace any
non-conforming Products with conforming Products at SweeGen's sole expense.




7.

Product Warranties/Late Delivery of Accepted Ingredion Purchase Orders.




(a)

SweeGen hereby warrants to Ingredion that: (i) it has the right to convey good
title to the Products, free of any lien or encumbrance, (ii) the Products shall
comply with the mutually agreed upon specifications for the Products attached
hereto as Exhibit C (the "Specifications"), (iii) the Products comply with all
applicable Laws in the place of manufacture and, pursuant to Section 3(i) and
Section 2(e), in the countries of ultimate sale relevant to compliance of Laws
in connection with manufacturing and composition of Products per advice by
Ingredion (as listed on Exhibit D), including, without limitation, those
prohibiting adulteration or misbranding of food, (iv) the Products are fit for
use as and in human food and (v) the manufacture, packaging and labeling of the
Products to SweeGen’s actual knowledge do not violate any patent, trademark,
copyright, trade secret or other intellectual property rights of any third
party. SweeGen shall promptly notify Ingredion at least sixty (60) days prior
written notice in advance of any planned material change to the Product
Specification, process or raw material so that Ingredion can notify customers
accordingly. Further, SweeGen agrees to work in good faith with Ingredion in the
event a customer is unable to accommodate any such planned material change in
order to preserve business. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
SWEEGEN MAKES NO OTHER WARRANTIES REGARDING THE PRODUCTS, INCLUDING ANY WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. In the event of a breach
of any of these warranties, in addition to a possible indemnification claim by
Ingredion, SweeGen shall promptly replace any non-conforming Products with
conforming Products at SweeGen's sole expense.




(b)

Ingredion hereby warrants to SweeGen that the Products comply with all
applicable Laws in the intended markets that Ingredion has obligation to obtain
regulatory approvals for under Section 2(d) of this Agreement for ultimate sale
to customers.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-8-




--------------------------------------------------------------------------------




8.

Product Recalls. SweeGen agrees to establish and maintain cost suitable
procedures within SweeGen and entities acting on its behalf which provide for
full traceability of all Products. If there is (i) any matter which may result
in a potential safety risk to consumers arising from the Products (whether such
risk arises as a result of non-conforming Products or otherwise) or (ii) a
voluntary or mandated recall, withdrawal or similar measure ("Recall") of any of
the Products, SweeGen shall itself and also require that the entities acting on
its behalf to provide reasonable assistance to Ingredion in developing and
implementing a coordinated strategy including preparing reports for and
communicating with the applicable governmental agency, entity or authority,
communicating with the media, consumers and the supply chain, and monitoring any
action taken in respect of the matter. SweeGen shall be liable for, and shall
indemnify, defend and hold harmless Ingredion from and against any and all
claims, demands, lawsuits, liabilities, losses, damages, judgments, fines,
settlements and expenses (including reasonable attorney’s fees) of any kind
incurred or suffered by Ingredion as a result of the Recall of a Product to the
extent such Recall was due to or arose in connection with the actions or
omissions of SweeGen or anyone acting on behalf of SweeGen.




9.

Indemnification.




(a)

Except as otherwise set forth in this Agreement, each party shall indemnify and
hold the other party and its successors, assigns, affiliates, employees,
officers, directors, agents and representatives harmless from and against any
and all claims, demands, lawsuits, liabilities, losses, damages, judgments,
fines, settlements and expenses (collectively, "Claims") (including, without
limitation, reasonable attorney's fees) to the extent directly arising out of or
relating to (i) the breach by the indemnifying party (or any third party acting
on behalf of a party) of any of its representations, warranties, covenants or
obligations under this Agreement or (ii) the indemnifying party (or any third
party acting on behalf of a party) negligence or willful misconduct in
connection with its activities pursuant to this Agreement. The foregoing
indemnification obligations shall apply whether the claim, suit or action is
founded, stated or asserted in negligence, strict liability in tort, recall,
Product quality, breach of contract or warranty or any other legal theory. The
foregoing indemnification obligations shall not be interpreted as waiving or
negating any limitation of liability for work-related injuries to the
indemnifying party's own employees. The provisions of this Section shall survive
any termination or expiration of this Agreement.




(b)

SweeGen shall indemnify Ingredion from any claim that the Products, per se,
infringe any patent then valid relating to the manufacture of the Products or
the Product composition, provided that if the Product composition or manufacture
of the Products is covered by any patent then valid within the scope of the
[**redacted] License then SweeGen shall not have such indemnity obligations.
SweeGen shall pay the damages, expenses, and court costs that Ingredion is
ordered to pay by the final court ruling, provided that Ingredion: (i) notifies
SweeGen promptly, but no later than within thirty (30) days after Ingredion
becomes aware of the infringement or could have become aware of the infringement
in writing of the existence of the allegation of infringement; and (ii) gives
the case completely over to SweeGen, including all negotiations and arrangements
that might lead to a settlement (provided that any settlement requires only the
payment of money by SweeGen and does not involve any admissions or stipulations
by Ingredion or any injunctive or similar relief or any other contractual
obligations affecting Ingredion or its business and operations). In case of any
such allegation or possible allegation of patent infringement in relation to the
manufacture and/or composition of the Products, Ingredion shall provide
reasonable cooperation to assist SweeGen with the defense of the claim. SweeGen
reserves the right to obtain a license or sublicense on the Products in
question. SweeGen shall have no obligation to indemnify Ingredion and the
foregoing provisions shall not apply to any claim to the extent related to or
arising out of (i) Ingredion's modification of any Products or (ii) Ingredion's
use of any Products in combination with any product not provided by SweeGen.




(c)

Ingredion shall indemnify SweeGen from any claim that the Products Ingredion
sells infringe any patent then valid relating to Ingredion’s use and commercial
sale of the Products in food or beverage applications. Ingredion shall pay the
damages, expenses, and court costs that Ingredion is ordered to pay by the final
court ruling, provided that SweeGen: (i) notifies Ingredion promptly, but no
later than within thirty (30) days after SweeGen becomes aware of the
infringement or could have become aware of the infringement in writing of the
existence of the allegation of infringement; and (ii) gives the case completely
over to Ingredion, including all negotiations and arrangements that might lead
to a settlement (provided that any settlement requires only the payment of money
by Ingredion and does not involve any admissions or stipulations by SweeGen or
any injunctive or similar relief or any other contractual obligations affecting
SweeGen or its business and operations). Ingredion’s indemnification obligation
hereunder shall not extend to the Product sold by SweeGen to House Accounts. In
case of any such allegation or possible allegation of patent infringement in
relation to the commercial sale of the Products in food or beverage
applications, SweeGen shall provide reasonable cooperation to assist Ingredion
with the defense of the claim. Ingredion reserves the right to obtain a license
or sublicense on the Products in question.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-9-




--------------------------------------------------------------------------------




10.

Insurance. Each party shall at all times as of the first commercial sale (for
profit sale to a business) of Products under this Agreement, maintain Commercial
General Liability Insurance including but not limited to products/completed
operations, blanket contractual and independent contractor coverages, with
limits of liability of not less than $5,000,000 Combined Single Limit for Bodily
Injury and Property Damage per occurrence. This policy shall cover, among other
risks, the contractual liability assumed under the indemnification provision set
forth in this Agreement. All coverage shall be obtained from A.M. Best "A" VII,
or better, rated carriers. Each party shall be named as an additional insured on
the other party's insurance described above. Each party shall furnish the other
party with a certificate of insurance for such insurance coverage.




11.

Limitation of Liability. IN NO EVENT SHALL EITHER PARTY’S LIABILITY FOR A CLAIM
MADE PURSUANT TO THIS AGREEMENT UNDER ANY THEORY OF LIABILITY EXCEED FIVE
MILLION US DOLLARS ($5,000,000). NO PARTY SHALL BE LIABLE FOR ANY CONSEQUENTIAL,
INDIRECT, PUNITIVE, OR SPECIAL DAMAGES BY VIRTUE OF THIS AGREEMENT UNLESS
ATTRIBUTABLE TO A PARTY'S (OR AN AFFILIATED ENTITY’S) GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.




12.

Term; Termination.




(a)

Term. The term of this Agreement shall commence on the Effective Date and shall
continue until FIVE YEARS AFTER THE EFFECTIVE DATE (“Initial Term”), unless
earlier terminated pursuant to the terms of this Agreement. Thereafter, this
Agreement shall automatically renew for additional successive one-year terms
unless and until either party provides notice of nonrenewal at least twelve (12)
months before the end of the then-current term, unless earlier terminated
pursuant to the terms of this Agreement.




(b)

Termination with Cause. This Agreement may be terminated at any time by either
party without Termination Compensation by the termination initiating party if
(i) the other party is in breach of any of its representations, warranties,
covenants or obligations under this Agreement and the other party fails to cure
said breach within thirty (30) days after receipt of written notice of such
breach, or if (ii) Ingredion fails to purchase Minimum Binding Commitment as
from 3rd year of the Agreement, SweeGen may terminate the exclusivity (Section
1(d)) and Ingredion’s right of first refusal on additional products (Section
1(e)) (without Termination Compensation to Ingredion, and convert distribution
to non-exclusive agreement after good faith discussion and 6 month cure period;
or if (iii) either party discontinues doing business or files for bankruptcy,
without Termination Compensation; (iv) before February 2019, Ingredion may
provide a thirty (30) day written notice to terminate this Agreement without
Termination Compensation, if as of December 31, 2018 in the exercise of
reasonable judgement House Accounts are hardly serviced by Ingredion; or (v)
Ingredion fails to provide a copy of the [**redacted] License pursuant to
Section 16 (c) of this Agreement; or (vi) SweeGen fails to provide Ingredion a
copy of the License Agreement with Conagen pursuant to Section 1.




(c)

Termination without Cause and Termination Compensation. After the Initial Term,
the terminating party may terminate this Agreement by providing the other with
one year’s written notice by 31 December of the calendar year and pays the other
party a termination fee with this formula: [**redacted] (the “Termination
Compensation”). By way of illustration, if SweeGen terminates this Agreement
effective in January 1, 2025 without cause, then it would owe Ingredion
termination compensation based on [**redacted].




(d)

Termination for Change of Control. Within sixty (60) days of written
notification that a Change of Control has occurred, the party not undergoing the
Change of Control may terminate this Agreement upon not less than one (1) year’s
prior written notice. For purposes of this Agreement, “Change of Control” means
(i) the transfer, sale or other disposition to an unaffiliated third party of
all or substantially all of the assets of its business related to this
Agreement; or (ii) the merger, reorganization or combination with an
unaffiliated third party of the sale of more than fifty percent (50%) of the
voting stock of such party. The party undergoing a Change of Control shall
notify the other party upon its Change of Control, provided that this Agreement
may be pledged to any lender in respect of the grant of any security upon
notice, and such pledge will not be considered a Change of Control, further
provided that such pledge may not interfere with Distributor's rights under this
Agreement; and further provided that the public listing of SweeGen on a public
stock exchange shall not in and of itself constitute a Change of Control.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-10-




--------------------------------------------------------------------------------




(e)

Effect of Termination. The termination of this Agreement shall not release
either party from any liability or obligation which has already accrued at the
effective time of termination, nor affect in any way the survival of any right,
duty or obligation of either party which is expressly stated in this Agreement
to survive termination of this Agreement. SweeGen's trademark(s) for its
products, and all goodwill associated therewith, shall be and shall remain the
property of SweeGen. Ingredion's trademark(s) for its products, and all goodwill
associated therewith, shall be and shall remain the property of Ingredion.




(f)

Repurchase of Inventory. For ninety (90) days after any termination or
expiration of this Agreement (the “Continuation Sales Period”), Ingredion may
continue to sell any remaining inventory of Products unless SweeGen elects to
repurchase such inventory at the applicable Product Price (i.e., the purchase
price of the Products as specified in the corresponding Accepted Ingredion
Purchase Order or modified otherwise in writing and agreed to by the Parties).
Following the Continuation Sales Period, SweeGen shall be required to purchase
any remaining inventory of Products from Ingredion at the applicable Product
Price. The Continuation Sales Period may extend per the parties’ mutual written
agreement. SweeGen shall be responsible for any outbound freight and related
expenses in connection with inventory repurchases and shall take title and risk
of loss to any such inventory upon Ingredion’s tender of such repurchased
Products to SweeGen at Ingredion's facility.

(g)

Repurchase of Ingredion's Equity Ownership in SweeGen. Upon any termination or
expiration of this Agreement, Ingredion has the option, but not the obligation,
to require SweeGen to repurchase Ingredion's equity position in SweeGen. In
addition, SweeGen has the option, but not the obligation, to require Ingredion
to sell Ingredion's equity position in SweeGen back to SweeGen.




13.

Inspection of the SweeGen plants. SweeGen must cause each facility where
Products are manufactured to maintain an adequate level of compliance with
applicable GMP (Good Manufacturing Practices) requirements in the place of
manufacture. It is understood that the Products are to be manufactured by
SweeGen engaged reliable manufacturing resources. SweeGen agrees, represents and
warrants that it will on good faith consult with and notify Ingredion in advance
should any change of manufacturing sites or facilities occur in connection with
the Products. Subject to its confidentiality obligations pursuant to this
Agreement, SweeGen shall ensure that Ingredion will have the commercially
reasonable right upon reasonable advance notice and during normal business hours
to audit such facilities in order to determine compliance with the provisions of
this Agreement. Any such audit may occur on a semi-annual basis or at any time
for just cause in the event of quality issues. The foregoing shall include the
right to obtain a copy of any third-party audits performed on such facilities,
provided that such third-party audit is within the right of SweeGen to provide
to Ingredion. SweeGen shall further ensure that Ingredion's customers shall also
have the commercially reasonable right to audit such facilities upon reasonable
advance notice as is customary in the food and beverage industries; provided,
that such customers may be required to sign a standard form of confidentiality
agreement prior to any such audit. Subject to Ingredion's confidentiality
obligations pursuant to this Agreement, SweeGen shall inform Ingredion of any
regulatory agency action, inspection, conference, meeting, or recall intention
that may affect the Products or SweeGen's compliance with the provisions of this
Agreement. Each party shall bear its own costs in connection with the conduct of
any audit pursuant to this Section, subject to Section 5(d).




14.

Confidentiality. Each party agrees that the terms of this Agreement and all
proprietary or confidential information received in connection with this
Agreement are and shall remain confidential and, except as herein provided, will
not be disclosed to any third party during the term of this Agreement.
Furthermore, each party agrees to control information within their respective
organizations concerning all aspects of this Agreement and to disclose to direct
employees of such party of this Agreement, and the nature and terms of this
Agreement or any other confidential information received in connection with this
Agreement only to the extent that such disclosure is essential to enable such
party to carry out its obligations hereunder. Nothing herein shall be deemed to
prohibit disclosures as required by law or judicial process or if the
information to be disclosed is now or hereafter becomes a part of the public
domain through no fault of the party disclosing such information. The provisions
of this Section shall survive any termination or expiration of this Agreement
for a period of ten (10) years. SweeGen shall cause each entity acting on its
behalf to also abide with Section 14 mutatis mutandis. Ingredion shall cause all
its affiliates and entities acting on its behalf to also abide by with Section
14.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-11-




--------------------------------------------------------------------------------




15.

Force Majeure.




(a)

Except for payment obligations, neither party hereto shall be liable to the
other for failure of or delay in performance hereof when such failure or delay
is caused by conditions beyond such party's control including, but not limited
to, war, strike, labor dispute, fire, flood, tornado, hurricane, government
intervention, embargo, shortage of raw materials, breakdown, shortage or
non-availability or failure of transportation facilities or equipment, or any
Act of God, act of terrorism or any other condition not occasioned by such
party's negligence. The party asserting force majeure shall, in each instance,
give the other party written notice within a reasonable time after knowledge
thereof. If either party declares force majeure hereunder this Agreement shall
remain in full force and effect for a period of at least sixty (60) days from
said declaration. After the expiration of said sixty (60) days, the party not
claiming force majeure may terminate this Agreement upon written notice to the
party claiming force majeure.




(b)

If SweeGen is required to institute an allocation program for the Products due
to an event of force majeure, it will use its commercially reasonable and good
faith efforts to provide Ingredion with its pro rata share of the available
supply of Products based upon SweeGen's then existing written contracts,
including, without limitation, Ingredion. SweeGen will notify Ingredion in
writing as soon as practicable in advance of the effective date of any such
allocation program.




16.

[**redacted] License.




(a)

Ingredion represents and warrants that, under the [**redacted] License,
Ingredion is permitted to sublicense the [**redacted] patents to one entity in
which Ingredion has a minority equity interest and in which Ingredion is
actively engaged in the distribution and marketing of products covered by the
[**redacted] License. Ingredion and SweeGen agree that Ingredion may therefore
under the terms of the [**redacted] License grant to SweeGen a sublicense for
SweeGen to make, have made, import, export, offer to sell, sell, use or have
sold Products covered under the patents under the [**redacted] License; (i)
because of Ingredion’s equity ownership interest in SweeGen, for which Ingredion
is obligated to provide at the time of the execution of this Agreement, an
Exercise Notice according to Section 3 of Warrant No. 1 and/or Warrant No. 2
that Ingredion entered into with SweeGen on April 17, 2016, (ii) because it is
either directly selling the Products or physically distributing the Products as
an appointed Distributor on behalf of SweeGen, and (iii) further because the
Products falls within at least one claim covered by the [**redacted] patents.
SweeGen accepts the grant of such sublicense to the [**redacted] patents and
agrees to adhere to the terms of the [**redacted] License to the extent
disclosed to SweeGen.




(b)

During the Term of this Agreement, Ingredion will use good faith efforts to
maintain the [**redacted] License. In the event Ingredion intends to exercise
its right to terminate all or part of the [**redacted] License, or the
[**redacted] License to Ingredion terminates, fails, or is revoked in any
fashion, it will promptly notify SweeGen and the parties will thereafter discuss
in good faith any such termination prior to it being effectuated.




(c)

Ingredion represents and warrants that pursuant to this Agreement and all
associated agreements with SweeGen that it hereby has granted to SweeGen a
sublicense commensurate with the full breadth of its license granted from
[**redacted] relative to the production of steviol glycosides, novel steviol
glycosides themselves, the use of steviol glycosides, any processing of such
steviol glycosides and the uses of such steviol glycosides. The full and
complete list of [**redacted] patents licensed to SweeGen hereunder has been
separately provided. Ingredion agrees to provide to SweeGen a copy of the
[**redacted] License, within thirty (30) days of the execution of this
Agreement, provided, that any confidential information in the [**redacted]
License irrelevant to the sublicense so granted by Ingredion to SweeGen under
this Agreement and the [**redacted] Royalty may be redacted, and SweeGen agrees
to maintain the [**redacted] License as confidential information pursuant to
Section 14.




(d)

Ingredion represents that should it later acquire any additional rights from
[**redacted] that claim or cover steviol glycosides, the production or
processing thereof or the use thereof they will include such rights in the
current sublicense granted to SweeGen to the best of their ability.




(e)

Ingredion represents that during the Term of this Agreement it will not
challenge any SweeGen patents that claim or cover any use or production of
steviol glycosides.




17.

Regulatory Approval. Subject to the Parties mutual agreement to file for and
obtain regulatory approvals in selected countries or jurisdictions and Section
2(d) and Section 3(e), SweeGen and Ingredion will collaborate on obtaining such
regulatory approvals in the name of SweeGen for the purposes of enabling and
maximizing sales of Products. SweeGen to be responsible for all paying all
reasonable external costs associated with obtaining approvals.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-12-




--------------------------------------------------------------------------------




18.

Other Provisions.




(a)

Complete Agreement. This Agreement, including the exhibits attached hereto,
embodies the complete agreement and understanding between the parties hereto
relating to the subject matter hereof (the distribution relationship). All
exhibits are hereby incorporated by reference and made a part of this Agreement.
This Agreement supersedes and preempts any and all prior understandings,
agreements or representations by or between the parties, whether written or
oral, relating to the subject matter hereof in any way.




(b)

United Nations Convention on Contracts for the International Sales of Goods. The
parties agree that the United Nations Convention on Contracts for the
International Sales of Goods is hereby disclaimed and shall have no force or
effect upon this Agreement.




(c)

Amendments; Nonwaiver. No modification, amendment or waiver of any provisions of
this Agreement shall be effective unless approved in writing by each of the
parties hereto. Either party's failure at any time to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party to enforce each and
every provision hereof in accordance with its terms.




(d)

Relationship of the Parties. The terms of this Agreement shall not be construed
as creating a principal/agent, partnership or joint venture relationship between
the parties. Neither party is authorized to execute any agreements, make any
changes in any agreements, incur or assume any obligations, liabilities or
responsibilities, or perform any other act in the name of or on behalf of the
other party. Each party operates at its own risk and expense.




(e)

Remedies Cumulative. Unless otherwise expressly stated herein, the rights and
remedies of the parties hereunder are cumulative and are in addition to, and not
in substitution for, any other rights and remedies available at law or in equity
or otherwise. No single or partial exercise by a party of any right or remedy
precludes or otherwise affects the exercise of any other right or remedy to
which that party may be entitled.




(f)

Severability. The invalidity, illegality or unenforceability of any provision of
this Agreement shall not affect or impair the validity, legality or
enforceability of the remainder of this Agreement, and to this end, the
provisions of this Agreement are declared to be severable; provided, however,
that each of the parties shall negotiate in good faith to reach an enforceable
substitute provision that has the same economic and/or legal effect as the
invalid, illegal or unenforceable provision.




(g)

Assignment. The rights and obligations under this Agreement, or any actions
arising out of this Agreement, are not assignable by either party unless in
writing and signed by both parties hereto; except that either may assign this
Agreement and all rights or actions hereunder to a party’s affiliate which
agrees to be bound by this Agreement, or any entity which succeeds to all or
substantially all of its business.




(h)

No Third Parties. Except as expressly set forth herein, nothing in this
Agreement shall be construed to confer upon or give to any person or entity,
other than the parties to this Agreement, any rights or remedies under or by
reason of this Agreement.




(i)

Notices. Any notice or other communication required or permitted to be given
shall be in writing addressed to the respective party as set forth below (as
such contact information may be updated from time to time in accordance with the
provisions of this Section) and may be personally served, sent by electronic
transmission or sent by overnight courier and shall be deemed given: (i) if
delivered in person, when delivered; (i) if sent by electronic transmission, on
the date of transmission; provided, that a hard copy of such notice is also sent
by U.S. mail; or (iii) if by overnight courier, on the first business day after
delivery to the courier:





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-13-




--------------------------------------------------------------------------------




If to SweeGen:

SWEEGEN, INC.,

30321 Esperanza Avenue, Rancho Santa Margarita, CA 92688

Attention: CEO
Email:

If to Ingredion:

Ingredion Incorporated
5 Westbrook Corporate Center
Westchester, IL 60154
Attention: General Counsel
Email:




(j)

Headings. The headings of the sections of this Agreement are merely provided for
convenience of reference and shall not be used in the interpretation of this
Agreement.




(k)

Technical Services. Each party shall appoint a lead technical contact person to
assist in the resolution of any issues and/or customer requirements.




(l)

Dispute Resolution. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, which cannot be resolved amicably shall be
referred to and finally resolved by arbitration administered by the American
Arbitration Association in accordance with the Arbitration Rules of the American
Arbitration Association for the time being in force, which rules are deemed to
be incorporated by reference in this clause. The seat of the arbitration shall
be Wilmington, Delaware. The Tribunal shall consist of three arbitrator(s). The
language of the arbitration shall be English. The unanimous decision of the
arbitrators shall be final and binding on the parties and judgment on the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof.




(m)

Governing Law. This Agreement and performance hereunder shall be construed and
interpreted according to the laws of Delaware.




(n)

Enforcement. Each party acknowledges and agrees that its compliance with each of
the provisions of this Agreement is necessary in order to protect the other
party and the investment of time and resources the other party has made in its
business, and that any breach of any of this Agreement by either party will
irreparably and continually harm the other party in a manner for which money
damages may not be adequate compensation. Therefore, in the event of a breach or
threatened breach of any of the provisions of this Agreement by either party,
the other party shall be entitled, in addition to any other remedies and damages
available to seek a temporary, preliminary and/or permanent injunction, without
bond, to restrain the violation of any of the provisions of this Agreement by
either party and any persons or entities acting for or in concert with such
party.




(o)

Counterparts; Electronic Signatures. This Agreement may be executed in one or
more counterparts, each of which shall constitute an original for all purposes,
and all of which taken together shall constitute one and the same agreement.
Electronic signatures on counterparts of this Agreement shall be deemed to be
original signatures for all purposes.




* * *




IN WITNESS WHEREOF, the duly authorized representatives of each of the parties
have executed this Agreement as of the day and year first above written.

SWEEGEN, INC.


By: /s/ Steven Chen                                                         

Its: Chief Executive Officer                                            

INGREDION INCORPORATED


By: /s/ Anthony DeLio                                     

Its: Senior Vice President                                

 

 

 

 

 

 





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-14-




--------------------------------------------------------------------------------




EXHIBIT A

HOUSE ACCOUNTS




1.

The Coca Cola Company

2.

[**redacted], and as referenced in Section 1 (b)(i) will be granted
[**redacted].

3.

Kraft-Heinz Company

4.

Mondelez International Incorporated

5.

Danone S.A.

6.

Ferrero International S.A.








** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-15-




--------------------------------------------------------------------------------

EXHIBIT B

THE PRODUCTS




PRODUCTS

Rebaudioside M




Rebaudioside D








** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-16-




--------------------------------------------------------------------------------




EXHIBIT C

PRODUCT SPECIFICATIONS

To be provided within 30 days of execution of this Agreement.











** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-17-




--------------------------------------------------------------------------------




Exhibit D




Intended markets for ultimate sale to customers




USA, with additional markets to be later added by SweeGen and/or Ingredion.








** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




-18-


